Citation Nr: 0710442	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
healed fracture of the right femur with trochanteric bursitis 
of the right femur and degenerative joint disease of the 
right hip, currently rated 30 percent disabling. 

2.  Entitlement to an earlier effective date of January 7, 
1970, for the grant of a 20 percent evaluation for residuals 
of healed fracture of the right femur with hip disability.

3.  Entitlement to an effective date earlier than February 
15, 2005, for the grant of a 30 evaluation for residuals of 
healed fracture of the right femur with trochanteric bursitis 
of the right femur and degenerative joint disease of the 
right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from February 1966 to January 
1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted an increased disability evaluation from zero to 
20 percent for residuals of healed fracture of the right 
femur with trochanteric bursitis of the right femur and 
degenerative joint disease of the right hip, effective May 
28, 2002.  By a November 2005 rating action the RO granted a 
further increase in the assigned rating to 30 percent, 
effective February 15, 2005.  

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing conducted between the RO 
and VA Central Office in January 2007.  A transcript of that 
hearing is contained in the claims file.  

By a June 2003 notice of disagreement, the veteran timely 
requested Decision Review Officer (DRO) review of his claim 
being appealed, prior to Board adjudication.  38 CFR § 
3.2600.  DRO review was afforded the veteran, as documented 
in a March 2004 Statement of the Case. 

The issue of entitlement to an increased evaluation for 
residuals of healed fracture of the right femur with 
trochanteric bursitis of the right femur and degenerative 
joint disease of the right hip is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.

FINDINGS OF FACT

In statements at a January 2007 hearing, reduced to writing 
by transcript contained within the claims file, as well as by 
a signed statement submitted in January 2007, the veteran 
requested, without qualification, withdrawal of his appeals 
of claims for an earlier effective date of January 7, 1970, 
for grant of a 20 percent evaluation for residuals of healed 
fracture of the right femur with hip disability, and for an 
earlier effective date than February 15, 2005, for grant of a 
30 evaluation for residuals of healed fracture of the right 
femur with trochanteric bursitis of the right femur and 
degenerative joint disease of the right hip.


CONCLUSION OF LAW

The criteria have been met for withdrawal of Substantive 
Appeals by the appellant with respect to the claims for an 
earlier effective date of January 7, 1970, for grant of a 20 
percent evaluation for residuals of healed fracture of the 
right femur with hip disability, and for an earlier effective 
date than February 15, 2005, for grant of a 30 evaluation for 
residuals of healed fracture of the right femur with 
trochanteric bursitis of the right femur and degenerative 
joint disease of the right hip. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Because the veteran has withdrawn his appeals with respect to 
claims on appeal and not the subject of remand here, the duty 
to assist with respect to those withdrawn claims need not be 
addressed.  38 C.F.R. § 3.159.  Once a claim has been 
properly withdrawn, as has been determined for the claims 
withdrawn here, it no longer exists.  Hanson v. Brown, 9 Vet. 
App. 29 (1996).  

II.  Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202. Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204. 

The veteran, in statements at the hearing before the 
undersigned in January 2007, reduced to writing in a 
transcript contained within the claims file, as well as in a 
signed, written statement dated in January 2007, withdrew his 
appeal for his claims of entitlement to an earlier effective 
date of January 7, 1970, for grant of a 20 percent evaluation 
for residuals of healed fracture of the right femur with hip 
disability, and of entitlement to an earlier effective date 
than February 15, 2005, for grant of a 30 evaluation for 
residuals of healed fracture of the right femur with 
trochanteric bursitis of the right femur and degenerative 
joint disease of the right hip. 

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those issues. Accordingly, 
the Board does not have jurisdiction to review the appeal 
with respect to those two withdrawn claims, and they are 
dismissed.



ORDER

The appeal with respect to the claim of entitlement to an 
earlier effective date of January 7, 1970, for grant of a 20 
percent evaluation for residuals of healed fracture of the 
right femur with hip disability, is dismissed.

The appeal with respect to the claim of entitlement to an 
effective date earlier than February 15, 2005, for the grant 
of a 30 percent evaluation for residuals of healed fracture 
of the right femur with trochanteric bursitis of the right 
femur and degenerative joint disease of the right hip, is 
dismissed.


REMAND

The veteran contends that his service-connected disability of 
the right femur with trochanteric bursitis of the right femur 
and degenerative joint disease of the right hip has increased 
in severity since his last VA examination in February 2005.  
More specifically, at his January 2007 hearing, he testified 
that the condition seemed much worse, and was an estimated 20 
to 25 percent more severe than it was at that prior 
examination.  He explained that it had gradually grown more 
severe within the last year.  The U.S. Court of Appeals for 
Veterans Claims has held that VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990). 

In addition, the veteran testified he had not performed all 
requested range of motion tests at the February 2005 
examination (with this refusal by the veteran reflected on 
that examination report) because he had fallen in the parking 
lot outside the VA facility immediately prior to the 
examination, and was concerned that much further activity 
would exacerbate his condition.  The veteran averred that he 
would be willing to perform any requested tests at another VA 
examination.  Thus, it would appear that a further 
examination is also required to more fully assess the nature 
of the veteran's condition, particularly with regard to the 
extent to which pain and pain-related disability result in 
further limitation of functional use.  The Court has held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and that an 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown,  8 Vet. App. 202 (1995).  
Because these factors have not been adequately addressed in 
the February 2005 VA examination, they must be addressed upon 
remand examination.  

The February 2005 VA examiner noted in her report that she 
could not provide such a loss-of-functional-use assessment, 
due in part to the veteran's refusal to perform some 
repetitive motions, but also due to the veteran's other 
confounding conditions.  Upon further examination, an attempt 
should be made to parse out the degree of functional 
impairment which is due to the service-connected disability, 
as opposed to other conditions.  For this purpose, an 
"accurate and fully descriptive medical [examination]" is 
required.  38 C.F.R. § 4.1.  The confounding factors limiting 
motion of the hip noted by the examiner included the 
veteran's significant obesity and girth.  A review of recent 
treatment records informs of several other conditions also 
potentially contributing to impaired functioning.  While the 
veteran reported that his femur and hip condition contributed 
to significant sleep impairment, an August 2003 VA treatment 
record noted significant shortness of breath contributing to 
sleep impairment, for which the veteran has received 
nebulizer therapy.  The veteran at his February 2007 hearing 
also described interrupted sleep, associated with needing to 
urinate due to his diabetes mellitus.  Knee impairments with 
osteoarthritis may also be contributing to both the veteran's 
impaired ambulatory capacity and his self-described severe 
difficulties arising from a seated position and getting into 
and out of his pickup truck.  

Further, while the veteran reported significant difficulties 
with mobility due to his hip, this is generally not reflected 
in treatment records, including as specifically noted upon VA 
physical therapy consultation in November 2004.  The VA 
examiner must review these treatment records, to include 
treatment records since February 2005, to obtained a fully 
informed picture of the veteran's disability.  



Recent treatment records also include mental health 
treatment, with the veteran seeking assistance coping with 
difficulties adjusting to a new career.  At his February 2007 
hearing, the veteran reported having tcomment as to any new 
employment.  Any such new employment and any associated 
difficulties in adaptation due to his femur and hip disorder 
should be addressed upon remand, including upon VA 
examination, to more fully address the severity of the 
veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask what treatments and/or 
hospitalizations he has undergone for his 
right femur fracture residuals since 
February 2005.  He should be informed of 
the relative duties, for him and for VA, 
in developing his claim, pursuant to the 
VCAA.  

a.  He should be asked to provide a 
statement addressing how his condition 
has affected his ability to work or 
perform other activities, and should be 
asked to provide supporting statements 
from relevant parties, such as current 
or former employers, fellow workers, 
and treatment providers, to support 
special circumstances of his wrist 
disability, such as prolonged periods 
of hospitalization or special work 
incapacity.  In this regard, he should 
be asked to comment on interference 
with employment due to his service-
connected right femur fracture 
residuals, including employment noted 
in recent physical therapy treatment 
records



b.  He should be asked to provide 
appropriate contact information for any 
treatment facilities and employers, and 
to provide documentation of actions 
taken to seek work, if any.  He should 
also be asked if he is receiving Social 
Security Disability benefits, and if he 
has applied for such benefits, and if 
so on what basis.  Any indicated 
development should be pursued, and all 
records and responses received should 
be associated with the claims folder.

With the veteran's assistance, all recent 
treatment records not yet obtained should 
be obtained and associated with the claims 
file.  

2.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the exact nature and extent of 
severity of his service-connected right 
femur fracture residuals, characterized 
for rating purposes as residuals of healed 
fracture of the right femur with 
trochanteric bursitis of the right femur 
and degenerative joint disease of the 
right hip.  All indicated tests and 
studies should be performed, including 
range of motion studies.  The veteran's 
claims file must be made available to the 
examiner, and the examination report 
should indicate whether the veteran's 
medical records were reviewed.  Past 
records that should be reviewed include 
records of prior VA examinations of the 
femur and hip disorder conducted in 
February 2003 and February 2005, as well 
as recent VA medical treatment and 
physical therapy records.  Any further 
indicated special studies must be 
conducted. It is requested that the 
examiner address the following medical 
issues:

Range of motion of the affected 
joint(s) should be set out in 
degrees.  X-ray studies should be 
performed, if warranted. The examiner 
should specifically comment on the 
functional limitations, if any, due 
to pain, weakened movement, excess 
fatigability, or incoordination. 
Whether there is likely to be 
additional functional limitation with 
pain on use or during flare-ups 
should be addressed.  It is requested 
that the examiner provide explicit 
responses to the following questions:

a.  To what extent is the veteran's 
limitation of range of motion and 
functional use of the right hip and 
leg attributable his service-
connected disorder, and to what 
extent is it attributable to other, 
non-service-connected conditions, to 
include bilateral knee disability 
with osteoarthritis (as reflected 
upon a VA X-ray examination report in 
February 2005), significant obesity 
and girth (as noted upon February 
2005 VA examination), or other 
systemic conditions including 
deconditioning, shortness of breath, 
diabetes mellitus, or possible 
psychiatric or emotional or 
characterological conditions (all of 
which are addressed in VA treatment 
records between 2002 and 2005)?  
Regarding functioning, with respect 
to past work as a truck driver, March 
2004 and November 2004 VA treatment 
notes may be relevant, wherein the 
veteran expressed interest in losing 
weight to control his diabetes, 
because he could not drive his truck 
if he used insulin.  

If the functional impairment created 
by the non-service-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

b.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint(s), the 
presence and degree of, or absence 
of, muscle atrophy attributable to 
the service-connected residuals of 
healed fracture of the right femur 
with trochanteric bursitis of the 
right femur and degenerative joint 
disease of the right hip, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disorder.

c.  How, if at all, do the right 
femur fracture residuals result in 
impairment of work-type functioning 
beyond ordinary impairment?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the considerations 
contained within 38 C.F.R. § 4.40, 4.45, 
4.59.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).  



_______________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


